Citation Nr: 1618164	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  13-35 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include schizophrenia, a bipolar disorder, and anorexia nervosa.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  She had certified active service from February 1976 to October 1978 and active duty for training from June 1, 1983, to June 17, 1983.  The Veteran had additional duty with the Naval Reserve  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Des Moines, Iowa, Regional Office (RO) which denied service connection for a psychiatric disorder to include schizophrenia and a bipolar disorder.  In August 2015, the Board, in pertinent part, remanded the issue of service connection for an acquired psychiatric disorder to include schizophrenia and a bipolar disorder to the RO for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In October 2014, the Veteran submitted a claim of entitlement to VA improved death pension benefits arising from the death of E. H., her husband.  The Veteran's claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  The claim is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

REMAND

An April 2007 physical evaluation from J. Kuhniein, D. O., states that the Veteran "was diagnosed with schizophrenia in approximately 1980 at Trinity Regional Hospital."  An April 2007 mental status examination from R. Straight, Ph.D., relates that: the Veteran "served in the Navy between 1976 and 1980;" she "then entered the active reserve two years later and did participate from 1982 to 1984;" "[a]t age 22, [the Veteran] was hospitalized at Iowa City for what she described as depression and schizophrenia;" and she "was transferred to Trinity Regional Hospital in Fort Dodge as she was also anorexic."  Clinical documentation of the cited private psychiatric treatment is not of record.  VA documentation dated after May 2013 is not of record.  

The Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Naval Reserve have not been verified.  

VA should obtain all relevant military, VA, and private documentation which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that (1) it verify the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Naval Reserve and (2) forward all available service treatment records associated with such duty for incorporation into the record.  

2.  Contact the Veteran and request that she provide information as to all treatment of her acquired psychiatric disorder including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact Trinity Regional Hospital and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after May 2013.  

3.  Readjudicate the issue of service connection for an acquired psychiatric disorder to include schizophrenia, a bipolar disorder, and anorexia nervosa.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the B n oard on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

